aee pa e si e commissioner tax exempt and government entities department of the treasury yiil 3u4 é internal_revenue_service washington d c tlep rats ull jan xxxxxxxxxxxxxxxxxxxxxxkk ep sesuaneunisoneateats legend taxpayer a xxxxxxxxxxxxxxaxxxxxxaxxxxx ira x - xxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxaxxaxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxaxxxx xxxxxxxxxxxxxxxxxxaxxxx - xxxxxxxxxxxxxxxxxxaxxxx xxxxxxxxxxxxxxxxxxaxxxx amount d amount e company f company b date g date l year h dear xxxxxxxxx this letter is in response to your letter dated xxxxxxxxxx submitted on your behalf by your authorized representative as supplemented by a facsimile dated xxxxxxxxxxxxx in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he received a distribution from ira x totaling amount d in error taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the error committed by company f taxpayer a further asserts that amount d has not been used for any other purpose and the check for the distributions has not been cashed and remains in taxpayer a’s possession taxpayer a age maintains ira x a traditional individual retirement in year h taxpayer a began receiving arrangement ira with company f from ira x one payment of amount e per month an arrangement that was intended to satisfy the requirements of code sec_72 as a series of substantially_equal_periodic_payments payments were made on the first of each month taxpayer a represents that on date g company f made certain distributions in error that caused taxpayer a’s distributions for year to be in excess of the substantially equal amount taxpayer a asserts that he did not intend to receive the additional distribution in excess of the substantially equal periodic_payment amount taxpayer a further asserts that he attempted to retum the distributions of amount d to company f but company f would not take back the distribution taxpayer a states that this error on the part of company f was not discovered until date when he contacted his accountant for advice and at that time the 60-day rollover period provided under code sec_408 had expired in a fasicimile dated xxxxxxxxxxxxxx taxpayer a states that he repeatedly attempted to return the funds but company f would not accept them back taxpayer a asserts that he did not know that he could roll the funds back into the account and that company f did not provide that information to him taxpayer a further asserts that company f will not provide any kind of letter but company f has offered to corroborate taxpayer a’s account by telephone taxpayer a represents that he retained the checks uncashed until date l and then on that date he deposited amount d as a rollover ira contribution into an account with company b based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is other than an ira for the benefit of paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount d was due to an error committed by company f in not properly advising taxpayer a that he could roll over the distribution back into a rollover ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to weather the payments from ira x to taxpayer a constitute substantially_equal_periodic_payments within the meaning of code sec_72 further no opinion is expressed as to whether the extra payment by company e to taxpayer a or the exercise of this waiver of the day rollover period by taxpayer a would cause a modification of substantially_equal_periodic_payments within the meaning of code sec_72 finally no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxx sincerely yours bays a manager eiances v sloan enclosures deleted copy of letter_ruling notice employee_plans technical group
